UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

APR - 4

Ms. Debra Farmer
Director
Special Education Section
Hawaii Department of Education
637 18 th Avenue
Honolulu, Hawaii 96816
Dear Ms. Farmer:
This letter is in response to the Hawaii Department of Education's (HDE) recent
electronic mail message regarding a State's obligations to students with disabilities
whose parents choose to place them in a charter school. You ask:
Keeping in mind that Hawaii is a centralized, statewide school system and
charter schools are not LEAs [local educational agencies], if FAPE [free
appropriate public education] is offered at a department (DOE) public
school (i.e. the IEP team feels that the DOE school is the appropriate
placement for the student), but the parent still chooses to send their child
to a charter school, what is the state's obligation to that student attending
the charter school?
You acknowledge in your inquiry that Hawaii is a centralized, statewide school system
that serves both as the State educational agency (SEA) and the local educational agency
(LEA). Further, based on your inquiry, it is our understanding that the charter schools in
question are public schools within the statewide school system and that under Hawaii's
charter schools law, charter schools are not their own LEAs.
Under applicable Federal law--Part B of the Individuals with Disabilities Education Act
(Part B), Section 504 of the Rehabilitation Act of 1973 (Section 504), and Title II of the
Americans with Disabilities Act of 1990 (Title II), children with disabilities attending
public charter schools and their parents retain all rights under these statutes, including the
right to a free appropriate public education. 34 C.F.R. {}300.312(a); 34 C.F.R. § 104.4 and
28 C.F.R. §35.130. Generally, States have great flexibility in determining how students
with disabilities who are placed in public charter schools will be provided FAPE,
including the option of designating another entity as responsible for ensuring that the
requirements of Part B are met and the option of allowing a charter school to establish its
eligibility for funds as its own LEA. 34 C.F.R. §§300.312; 300.180-300.185 and
300.220-300.250. Hawaii appears to have chosen to maintain responsibility for serving
these students within its unitary school system, and it is our understanding that
responsibility for ensuring that FAPE is made available to these students has not been
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Ms. Debra Farmer
assigned to some other entity. This means that, under 34 C.F.R. {}300.241, those students
with disabilities attending charter schools must be served in the same manner as students
in other schools, or, if funds under Part B are provided to other schools, then charter
schools must be provided funds in the same manner.
The Department also has determined that parental choice programs are consistent with
Part B, Section 504, and Title II if they allow the parent to choose between one or more
LEAs or public agencies that, if chosen, would be responsible for ensuring that FAPE is
provided. See, Letter to Lutjeharms, 16 EHLR 554 (1989); Letter to Tatel, 16 EHLR 349
(1990). However, while the Department previously determined that it is consistent with
Part B for a parental choice program to allow the parent to choose between one or more
placements within an LEA or public agency where FAPE will be provided to the child, it
is not consistent with Part B for a parental choice program to allow a placement
determination, arrived at by the appropriate team within an LEA or public agency, to be
unilaterally overridden by the parent without regard to the provision of FAPE. See,
Letter to Siegel, 16 EHLR 797 (1990); Letter to Lugar, 17 EHLR 834 (1991); Letter to
Evans, 17 EHLR 836 (1991); Letter to Burton, 17 EHLR 1182 (1991); Letter to Bina, 18
EHLR 582 (1991); and Letter to Bayh, 17 EHLR 840 (1991). Therefore, to the extent
that Hawaii's parental choice program allows parents to choose between the school that
the student would attend and a charter school of the unitary school system, then FAPE
must be made available to the child at the charter school if the student's needs could be
met in a school setting with special education and related services and additional aids and
supports. However, students whose needs cannot be met in a school setting with special
education and related services and additional aids and supports -- for example, students
requiring residential placements -- would not need to have FAPE provided through the
public charter school placement where that charter school is not a residential school.
Further, under Section 504 and Title II, parents of students with disabilities must be
provided the same access to public charter schools and parental choice programs as
parents of students without disabilities. Therefore, if public charter schools are schools
of the school system, charter schools that offer FAPE must be made available to parents
of students with disabilities in selecting a school for their children.
It is our understanding that the State is continuing its policy and practice of ensuring that
FAPE is made available to all students with disabilities attending charter schools by
requiring that their special education and related services needs, as expressed in the IEPs,
be fully addressed. Please be advised that the Office of Special Education Programs is
available to provide technical assistance on this issue.
The Seattle Office for Civil Rights also is available to provide technical assistance
concerning the requirements of Section 504 and Title II with regard to charter schools
and parental choice.

Page 3 - Ms. Debra Farmer
U.S. Department of Education
Office for Civil Rights, Seattle Office
915 Second Avenue, Room 3310
Seattle, WA 98174-1099
Telephone: (206) 220-7900
FAX (206) 220-7887; TDD (206) 220-7907
Email: OCR_Seattle@ed.gov
If we can be of further assistance, please do not hesitate to call Dr. JoLeta Reynolds at
(202) 205-5507, press (3).

Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

cc: Gary D. Jackson, Director
Seattle Office for Civil Rights

